United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-10383
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAMON JAQUEZ,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:01-CR-176-1-Y
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Ramon Jaquez appeals his guilty-plea conviction and sentence

for possession with intent to distribute more than five kilograms

of cocaine.    Jaquez argues, for the first time on appeal, that

21 U.S.C. § 841 is unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).    He concedes that this argument is

foreclosed by United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), but he raises it to preserve it for Supreme

Court review.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10383
                               -2-

     Also for the first time on appeal, Jaquez argues that the

factual basis is insufficient to support his guilty plea because

it does not establish that he knew the type and quantity of

controlled substance he possessed.   This argument is foreclosed

by this court’s recent decision in United States v. Gamez-

Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003).

     AFFIRMED.